GLAUKOS CORPORATION

DIRECTORS’ COMPENSATION POLICY

(Effective March 12, 2020)

Directors of Glaukos Corporation,  a Delaware corporation (the “Company”), who
are not employed by the Company or one of its subsidiaries (“Non-Employee
 Directors”) are entitled to the compensation set forth below for their service
as a member of the Board of Directors (the “Board”) of the Company.  The Board
has the right to amend this policy from time to time.

 

Cash Compensation

 

Annual Retainer

$50,000

Annual Committee Member Retainer

$10,000

Annual Chairperson Retainer

$50,000

Annual Committee Chair Retainers

 

Audit Committee Chair

$12,500

Compensation, Nominating and Governance
Committee Chair

$12,500

 

 

 

 

Equity Compensation

 

Annual Equity Award

$175,000

Initial Equity Award

$300,000

 

 

 

Cash Compensation

Each Non-Employee Director will be entitled to an annual cash retainer while
serving on the Board in the amount set forth above (the “Annual Cash
Retainer”).  A Non-Employee Director who serves as a member of any standing
committee of the Board will be entitled to an additional annual cash retainer
for each such committee on which they are serving in the amount set forth above
(the “Annual Committee Member Retainer”).  A Non-Employee Director who serves as
the Chairperson of the Board will be entitled to an additional annual cash
retainer while serving in that position in the amount set forth above (the
“Annual Chairperson Retainer”).  A Non-Employee Director who serves as the
Chairperson of the Audit Committee will be entitled to an additional annual cash
retainer while serving in that position in the amount set forth above (the
“Annual Audit Committee Chairperson Retainer”). A Non-Employee Director who
serves as the Chairperson of the Compensation, Nominating and Governance
Committee will be entitled to an additional annual cash retainer while serving
in that position in the amount set forth above (the “Annual Compensation
Committee Chairperson Retainer”).

The amounts of the Annual Cash Retainer, Annual Committee Member Retainer,
Annual Chairperson Retainer, Annual Audit Committee Chairperson Retainer and
Annual Compensation Committee Chairperson Retainer are expressed as annualized
amounts. These retainers will be paid on a quarterly basis, at the end of each
quarter in arrears, and will be pro-rated if a Non-Employee Director serves (or
serves in the corresponding position, as the case may be) for only a portion of
the quarter (with the proration based on the number of calendar days in the
quarter that the director served as a Non-Employee Director or held the
particular position, as the case may be).

Equity Awards

Initial Equity Awards

For each new Non-Employee Director appointed or elected to the Board,  on the
date that the new Non-Employee Director first becomes a member of the Board, the
new Non-Employee  Director will automatically be granted an initial equity award
consisting of restricted stock units with respect to a number of shares of the
Company’s common stock determined by dividing (1) the initial equity award
amount set forth above by (2) the per-share closing price of the Company’s
common stock on the date the new Non-Employee Director first becomes a member of
the Board, with the result rounded to the nearest whole unit (the “Initial
Equity Award”).  The Initial





1




 

Equity Award shall vest in substantially equal annual installments on each of
the first three annual anniversaries of the grant date, subject to the
Non-Employee Director’s continued service through each vesting date.  The
unvested portion of the Initial Equity Award shall also become vested if the
Non-Employee Director’s service on the Board terminates as a result of the
director’s death or total and permanent disability.  The Initial Equity Award
shall be payable in shares of common stock as soon as practicable (and no later
than 30 days) after each applicable vesting date.

An employee or former employee of the Company or one of its subsidiaries who
ceases or has ceased to be so employed and becomes a Non-Employee  Director will
not be eligible for an initial equity award grant, but will be eligible for cash
compensation and annual equity awards on the same basis as other Non-Employee
Directors.

Annual Equity Awards for Continuing Board Members

On the date of each annual meeting of the Company’s stockholders beginning with
the annual meeting that occurs in the 2018 calendar year, each Non-Employee
Director then in office following the meeting will automatically be granted an
annual equity award consisting of restricted stock units with respect to a
number of shares of the Company’s common stock determined by dividing (1) the
annual equity award amount set forth above by (2) the per-share closing price of
the Company’s common stock on the date of the applicable annual meeting,  with
the result rounded to the nearest whole unit (the “Annual Equity Award”).  The
Annual Equity Award shall vest in one annual installment on the first
anniversary of the grant date (or on the date of the annual meeting in the
following calendar year, if earlier), subject to the Non-Employee Director’s
continued service through the vesting date.  The unvested portion of the Annual
Equity Award shall also become vested if the Non-Employee Director’s service on
the Board terminates as a result of the director’s death or total and permanent
disability.  The Annual Equity Award shall be payable in shares of common stock
as soon as practicable (and no later than 30 days) after the applicable vesting
date. Non-Employee Directors may also elect to defer delivery of vested Annual
Equity Award restricted stock units until either (1) up to five years after the
grant date, or (2) such Non-Employee Director’s separation from the Board.
Non-Employee Directors must elect this deferral by December 31st of the year
prior to the year in which the applicable Annual Equity Award is granted.

In the event that more than one annual meeting of the Company’s stockholders
occurs during a given calendar year, Annual Equity Awards will be made only in
connection with the first such meeting to occur in that year.

Beginning after the annual meeting of the Company’s stockholders that occurs in
the 2018 calendar year, for each new Non-Employee Director appointed or elected
to the Board other than on the date of an annual meeting of the Company’s
stockholders, on the date that the new Non-Employee  Director first becomes a
member of the Board, the new Non-Employee  Director will automatically be
entitled to a pro-rata portion of the Annual Equity Award (a “Pro-Rata Annual
Award”) determined by dividing (1) a pro-rata portion of the Annual Equity Award
grant value set forth above by (2) the per-share closing price of the Company’s
common stock on the date the new Non-Employee  Director first becomes a member
of the Board.  The pro-rata portion of the Annual Equity Award grant value for
purposes of a Pro-Rata Annual Award will equal the Annual Equity Award grant
value set forth above multiplied by a fraction (not greater than one), the
numerator of which is 12 minus the number of whole months that as of the
particular grant date had elapsed since the Company’s last annual meeting of
stockholders at which Annual Equity Awards were granted, and the denominator of
which is 12, with the result to be rounded to the nearest whole unit.  Each
Pro-Rata Annual Award will vest on the same terms and otherwise be subject to
the same terms set forth above for the Annual Equity Award.

Elective Grants of Equity Awards

Non-Employee Directors may elect, prior to the start of each applicable calendar
year, to convert all or a portion of their Annual Cash Retainer, Annual
Committee Member Retainer, Annual Chairperson Retainer, Annual Audit Committee
Chairperson Retainer, and Annual Compensation Committee Chairperson Retainer
(collectively, the “Retainers”) payable with respect to the particular calendar
year into the right to receive an award of restricted stock units of the Company
(an “Elective Restricted Stock Unit Award”). The Elective Restricted Stock Unit
Award shall automatically be granted on the first business day of each calendar
year in an amount determined by dividing (1) the amount of the Retainers elected
to be so converted multiplied by 115% (one hundred fifteen percent) by (2) the
per-share closing price of the Company’s common stock on the first business day
of the year (rounded to the





2




 

nearest whole share).  Each Elective Restricted Stock Unit Award will vest in
one annual installment on the first anniversary of the grant date, subject to
the Non-Employee Director’s continued service through the vesting date. The
Elective Restricted Stock Unit Award shall be payable in shares of common stock
as soon as practicable (and no later than 30 days) after the vesting date.

In order to elect to receive an Elective Restricted Stock Unit Award,
Non-Employee Directors must complete an election form in such form as the Board
may prescribe from time to time (an “Election Form”), and file such completed
form with the Company prior to the start of the applicable calendar year (i.e.
if a director wants to convert his or her Retainers payable for the 2018
calendar year, the Election Form must be filed prior to December 31, 2017). Once
an Election Form is validly filed with the Company, it shall automatically
continue in effect for future calendar years unless the Non-Employee Director
changes or revokes his or her Election Form prior to the beginning of any such
future calendar years.

Provisions Applicable to All Outside Director Equity Awards

Each equity award will be made under and subject to the terms and conditions of
the Company’s 2015 Omnibus Incentive Compensation Plan (the “Plan”) or any
successor equity compensation plan approved by the Company’s stockholders and in
effect at the time of grant, and will be evidenced by, and subject to the terms
and conditions of, any applicable award agreement form approved by the Board to
evidence such type of grant pursuant to this policy.

Expense Reimbursement

All Non-Employee Directors will be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business.

 

3

